PER CURIAM.
Elvira Boh Fomuso, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming the immigration judge’s denial of her applications for asylum and withholding of removal. We have reviewed the administrative record and the Board’s decision and find no reversible error. Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Fomuso, No. A76-911-120 (B.I.A. Aug. 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED